        CASE 0:18-cv-00466-SRN-HB Document 173 Filed 07/23/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


  Brock Fredin,

                              Plaintiff,            Court File No. 18-cv-00466 (SRN/HB)
  v.

  Grace Elizabeth Miller, et al.,

                              Defendants.


                             DECLARATION OF K. JON BREYER

         I, K. Jon Breyer, declare as follows:

         1.        I am a partner in the law firm of Kutak Rock LLP and counsel to Defendants

in the above-captioned matter. I submit this declaration in support of Defendants’ Motion

for Summary Judgment.

         2.        Attached as Exhibit 1 is the May 22, 2018 Order granting Catherine

Schaefer’s motion to show cause for contempt.

         3.        Attached hereto as Exhibit 2 is the Affidavit of Catherine Schaefer filed with

the Ramsey County District Court on June 29, 2016 in support of her petition for a

harassment restraining order against Brock Fredin. The exhibit also contains the Order of

the Court granting the requested HRO.

         4.        Attached as Exhibit 3 is the February 22, 2017, City Pages story titled

“Accused stalker Brock Fredin is writing a horror story, and he’s the main character.”




4816-0351-0212.1
        CASE 0:18-cv-00466-SRN-HB Document 173 Filed 07/23/20 Page 2 of 2




         5.        Attached hereto as Exhibit 4 are select pages from the deposition of Brock

Fredin (pp. 53-88, 94, 111-122, 127-143).

         6.        Attached as Exhibit 5 are the www.collarspace.com messages and profiles

Fredin claims are fake and caused him to receive solicitations for sex (Fredin deposition

Exhibits 3-7, 11 and 12).

         I declare under the penalty of perjury that the foregoing is true and correct. Executed

this 23th day of July, 2020 at Minneapolis, Minnesota.

                                                           /s/K. Jon Breyer
                                                           K. Jon Breyer




                                                2
4816-0351-0212.1
